COURT OF APPEALS
                                          FOR THE
                                  THIRD DISTRICT OF TEXAS
                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                            (512) 463-1733




Date:             October 11, 2013

Case Numbers: 03-11-00831-CR & 03-11-00832-CR
Trial Court Nos: D-1-DC-08-300752-A & D-1-DC-08-300753-A


Style:            Ex parte Safiq Karedia


You are hereby notified that the appellant’s motion for en banc reconsideration was overruled on
the date noted above. Also, the enclosed opinion was sent this date to the following persons:


         Please note: In criminal cases, the attorney representing the defendant on appeal
         shall, within five days after the opinion is handed down, send his client a copy of
         the opinion and judgment, along with notification of the defendant’s right to file a
         pro se petition for discretionary review under Rule 68. This notification shall be
         sent certified mail, return receipt requested, to the defendant at his last known
         address. The attorney shall also send the court of appeals a letter certifying his
         compliance with this rule and attaching a copy of the return receipt within the
         time for filing a motion for rehearing. See Tex. R. App. P. 48.4.


 The Honorable Billy Ray Stubblefield                The Honorable Clifford Brown
 Administrative Judge                                P.O. Box 1748
 Williamson County Courthouse                        Austin, TX 78767
 405 Martin Luther King, Box 2                       * DELIVERED VIA E-MAIL *
 Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *                            Ms. Georgette Hogarth
                                                     Assistant District Attorney
 Mr. Joseph A. Turner                                Travis County
 Law Office of Joseph A. Turner, P.C.                P. O. Box 1748
 1504 West Avenue                                    Austin, TX 78767
 Austin, TX 78701                                    * DELIVERED VIA E-MAIL *

 The Honorable Amalia Rodriguez-Mendoza              The Honorable Lisa C. McMinn
 Civil District Clerk                                State Prosecuting Attorney
 Travis County Courthouse                            P. O. Box 13046
 P. O. Box 1748                                      Austin, TX 78711
 Austin, TX 78767                                    * DELIVERED VIA E-MAIL *
 * DELIVERED VIA E-MAIL *